        Case 3:16-md-02741-VC Document 12651 Filed 03/01/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


   IN RE: ROUNDUP PRODUCTS                          MDL No. 2741
   LIABILITY LITIGATION
                                                    Case No. 16-md-02741-VC


   This document relates to:                        ORDER DENYING MOTION TO
                                                    ENTER SCHEDULING ORDER AND
   National Black Farmers Association v.            SETTING CASE MANAGEMENT
   Monsanto Co.                                     CONFERENCE
   Case No. 21-cv-00966
                                                    Re: Dkt. No. 12638



       The motion to enter a scheduling order is denied as improperly filed. Scheduling

concerns should generally be addressed through motions for administrative relief pursuant to

Local Rule 7-11. Other motions must be filed in accordance with Local Rule 7-2. That rule

requires motions to be noticed on the motion calendar for a hearing not less than 35 days after

filing of the motion. Counsel for the plaintiff are advised to review the Northern District’s local
rules as well as Judge Chhabria’s standing order.

       A case management conference is scheduled for April 14, 2021, at 2:00 pm. A joint case

management statement is due 14 days prior. The parties should use that statement to describe any

requests or proposals regarding scheduling and discovery.



       IT IS SO ORDERED.

Dated: March 1, 2021
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
